AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November 1, 1987)


                     Rosalba Martinez-Lopez                                    Case Number: 3:!8-mj-23387-RNB

                                                                               Eric Stud baker Fis
                                                                               Defendant's A orney


REGISTRATION NO.
                                                                                                          JAN 0 4 2019
THE DEFENDANT:                                                                   CLERK, u.s. DISTRICT COURT


                                                                                         1
 IZI pleaded guilty to count(s) _l;--o_f_C_om___,_p_la_in_t_ _ _ _ _ _ _ _ _ ~s~O~UT~H~E~R=N=D=IS=T=R=IC:T:O=F=C=A~Ll!iFO!'.R~N!:IAfr_
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                   I


 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, January 4, 2019
                                                                            Date of Imposition of Sentence



                                                                            Hi:i:AoLoCK
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                  3:18-mj-23387-RNB
